Citation Nr: 0518708	
Decision Date: 07/11/05    Archive Date: 07/20/05

DOCKET NO.  03-21 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for acquired bayonet 
wounds to shoulders and legs.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel




INTRODUCTION

The veteran's service was verified as being with the USAFFE 
from November 24, 1941 to April 8, 1942 and with the regular 
Philippine Army from April 5, 1945 to February 26, 1946.

This appeal arises from an August 2002 and February 2003 
rating determinations of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Manila, Republic of the 
Philippines.  The veteran failed to appear at his scheduled 
videoconference hearing before a Board Judge in June 2004.  
The veteran provided no good cause for failing to appear and 
has not otherwise requested another hearing. 

In a written communication received in September 2003, the 
veteran asserted service connection claims for acquired 
bayonet injury to his right thigh and hearing loss.  These 
issues are referred to the RO.


FINDINGS OF FACT

1.  The service department verified the veteran's service 
with the USAFFE from November 24, 1941 to April 8, 1942 and 
with the regular Philippine Army from April 5, 1945 to 
February 26, 1946.  

2.  The veteran's recognized service does not include status 
as a 
prisoner-of-war (POW); the veteran had no other recognized 
active duty service.

3.  Acquired bayonet wounds to shoulders and legs were not 
incurred during the veteran's periods of recognized service, 
and were not related to recognized service by competent 
medical evidence.  

4.  There is no competent medical evidence of a diagnosis of 
PTSD in the record.  


CONCLUSIONS OF LAW

1.  The Board only recognizes the veteran's active duty 
service from November 24, 1941 to April 8, 1942 and from 
April 5, 1945 to February 26, 1946.  U.S.C.A. § 101(2), 
101(24) (West 2002); 38 C.F.R. §§ 3.41, 3.203 (2004).

2.  The veteran does not meet the criteria for presumptive 
service connection based on former POW status.  38 U.S.C.A. 
§§ 101(32), 1112, 5107 (West 2002); 38 C.F.R. §§ 3.1(y), 
3.203, 3.309(c) (2004); See Benefits Act of 2003, Pub. L. No. 
108-183, 117 Stat. 2651 (Dec. 16, 2003).

3.  Bayonet wounds to shoulders and legs were not incurred in 
or aggravated during the veteran's periods of recognized 
service.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2004).

4.  PTSD was not incurred in or aggravated during the 
veteran's periods of recognized service.  38 U.S.C.A. §§ 
1110, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303, 
3.304(f) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

VA fully notified the veteran of what is required to 
substantiate his claims in letters dated February 2002 and 
October 2002, prior to the initial rating determinations.  
Together, the VCAA letters and the June 2003 statement of the 
case provided the veteran with a summary of the evidence, the 
applicable laws and regulations and a discussion of the facts 
of the case.  VA specifically notified the veteran that VA 
would obtain all relevant evidence in the custody of a 
federal department or agency, including VA, Vet Center, 
service department, Social Security, and other federal 
agencies.  He was advised that it was his responsibility to 
send medical treatment records from his private physician 
regarding treatment, to provide a properly executed release 
so that VA could request the records for him, or to submit 
any evidence in his possession.  No other evidence was 
identified or submitted by the veteran.  It is therefore the 
Board's conclusion that the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claims, and to respond to VA notices.  The duty to 
notify the appellant was satisfied under the circumstances of 
this case.  38 U.S.C.A. § 5103.  Supra, Mayfield.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  

In the present case, the evidence includes the service 
records, service medical records, records from the Philippine 
government, private medical records, and written statements 
from the veteran.  It does not appear that there are any 
other additional records that are necessary to obtain before 
proceeding to a decision in this case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  

II.  Recognized Service

In the present case, the veteran is claiming VA compensation 
for disorders that he asserts occurred while he was a POW 
during World War II.  Before making a decision on each 
disability claimed, the Board will first determine the length 
of service recognized by VA and whether the veteran meets the 
requirements for POW status for VA purposes.  

Eligibility for VA benefits is based on statutory and 
regulatory provisions that define an individual's legal 
status as a veteran of active military service.  38 U.S.C.A. 
§§ 101(2), 101(24) (West 2002); 38 C.F.R. §§ 3.1, 3.6 (2004).  
Active military service must be certified as qualifying by 
appropriate military authority.  38 C.F.R. § 3.203 (2004).  
Active service will be the period certified by the service 
department.  38 C.F.R. § 3.41.  

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a appellant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate service department 
under the following conditions: (1) the evidence is a 
document issued by the service department; (2) the document 
contains needed information as to length, time and character 
of service; and (3) in the opinion of VA the document is 
genuine and the information contained in it is accurate. 38 
C.F.R. § 3.203(a).  However, under the provisions of 
38 C.F.R. § 3.203, the only valid evidence of service are 
documents issued by a United States service department.  A 
determination by the service department to this effect is 
binding on VA.  See Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992); Spencer v West, 13 Vet. App. 376 (2000).  

In his application received in January 2002, the veteran 
claimed that he was injured from a bayonet wound by a 
Japanese prison guard while he was a POW.  In his POW 
Question and Answer form, the veteran indicated that he 
surrendered to the Japanese by order of higher command of the 
USAFFE.  He escaped from the Japanese forces on April 20, 
1945.  The veteran asserted that he struck by a Japanese 
guard by a bayonet during his escape attempt.  In support of 
his assertions, the veteran provided records issued by the 
government of the Republic of the Philippines, including a 
certificate showing Honorable Discharge from the Philippine 
Army after three years of service from September 4, 1941 .  
The veteran also provided an Affidavit for Philippine Army 
Personnel indicating that he was a POW from April 9, 1942 to 
April 20, 1942.  The record also includes a Certificate of 
Award issued by the Armed Forces of the Philippines to the 
veteran dated in October 1994.   The certificate indicated 
that the veteran was awarded a number of service medals from 
the Philippine Army.  In addition, the veteran submitted a 
medical record from Policarpio F. Enriquea, M.D. dated in 
December 2001.  Dr. Enriquea indicated that the veteran was a 
POW in World War II.  

In 1986, the RO received verification of the veteran's 
service.  The service department indicated that the veteran 
served in the USAFFE from November 1941 to April 8, 1942 and 
with the regular Philippine Army from April 5, 1945 to 
February 26, 1946.  The service department specifically found 
that the alleged POW status from April 9, 1942 to April 20, 
1942 was not supported by the records and that the veteran 
was determined to have no POW status.  No other service was 
recognized by the service department.  

Upon review, the records from the service department do not 
support a finding that the veteran was a POW during World War 
II.  The Board recognizes the veteran's assertion of 
additional service.  However, as noted above, the only valid 
evidence of service are documents issued by a United States 
service department.  VA does not have the authority to alter 
the findings of the service department or change the laws 
pertaining to entitlement to the rights authorized by 
Congress.  See Spencer and Duro, supra.  As such, the Board 
only recognizes that the veteran served from November 1941 to 
April 8, 1942 and from April 5, 1945 to February 26, 1946.  
Based upon the findings from the service department and lack 
of independent corroborating evidence to the contrary, the 
Board finds that the veteran is not a recognized as a former 
POW for VA compensation purposes.

III.  Service Connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. § 1131 (West 2002).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2004).  

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
the veteran's current symptoms and an in-service stressor; 
and credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).  Under 38 C.F.R. § 
4.125(a), a diagnosis of a mental disorder, including PTSD, 
must conform to the criteria of Diagnostic and Statistical 
Manual for Mental Disorders.  38 C.F.R. § 4.125.

The Board notes that 38 C.F.R. 3.304(f) was amended effective 
March 7, 2002.  See 67 Fed. Reg. 10330-10332 (2002).  These 
amendments, however, make substantive changes only with 
regard to adding material concerning PTSD claims based on in-
service personal assault.  Consequently, they do not 
materially affect the case now under consideration by the 
Board.  Although it appears that the RO has not considered 
these amendments, the Board concludes that the veteran will 
not be prejudiced by the Board's consideration of the claim, 
as these amendments do not affect this case.  Cf. Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (when the Board addresses 
in its decision a question that had not been addressed by the 
RO, it must consider whether the claimant has been given 
adequate notice of the need to submit evidence or argument on 
that question and an opportunity to submit such evidence and 
argument and to address that question at a hearing, and, if 
not, whether the claimant has been prejudiced thereby).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence. See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

Upon review, there is no evidence of treatment for any 
residuals of a bayonet injury to the shoulders or legs in 
service or many years after service.  Service medical records 
are negative for complaints of or treatment for any shoulder 
or leg injuries.  Separation examination report dated in 
February 1946 indicated that neurological and musculoskeletal 
evaluations were normal.  Even assuming the veteran injured 
his shoulder and leg during service, there were no complaints 
of shoulder or leg problems in the separation report, nor any 
clinical findings showing residual chronic shoulder or leg 
problems.  

The medical evidence does not show diagnosis or treatment for 
any shoulder or leg problem until at least 1964, or more than 
17 years following active duty service.  Record from Dr. 
Enriquea dated in December 2001 indicated that the veteran 
had chronic right shoulder pain from a fractured clavicle.  
Record from Bulan F. Rosete received February 2002 indicated 
that veteran was his patient since 1964.  The examiner 
indicated that at that time, the veteran had several 
ailments, including right shoulder joint pain and right leg 
pain, both due to bayonet injuries in service.   

There is also no competent medical opinion relating the 
veteran's current shoulder and leg problems to service.  Both 
Dr. Enriquea and Rosete opine that the injuries he complained 
of occurred during the veteran's captivity during World War 
II.  As noted above, the veteran is not recognized for POW 
status for VA compensation purposes.  Neither examiner 
indicated that the veteran's current shoulder or leg problems 
were related to any injury during the veteran's recognized 
service, or that he aggravated any shoulder or leg condition 
during recognized service.  In addition, the veteran's 1946 
separation examination in 1946, which identified no shoulder 
or leg problems or complaints of shoulder or leg problems 
contradicts any opinion relating the veteran's current 
shoulder and leg problems to service.  In sum, there is no 
medical evidence of any in service condition, no treatment 
within the first years after service, in fact, no treatment 
or diagnoses until many decades following service, and no 
competent medical evidence relating these disorders to 
service.  As such, service connection for acquired bayonet 
wounds to the shoulders and legs must be denied. 

As for the PTSD claim, review of the record shows no 
treatment for psychiatric problems or emotional problems 
during recognized service.  Separation examination noted no 
psychiatric diagnosis.   In fact, there are no medical 
records dated before 2003 noting any psychiatric problems.  

In addition, none of the medical records in evidence indicate 
treatment for or diagnosis of PTSD.  The only psychiatric 
evaluation in the record, dated in 2003, made no reference to 
PTSD.  The examiner diagnosed the veteran as having dementia 
of the Alzheimer's type, and depressive disorder.  Service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a).  In 
addition, as noted previously, without competent medical 
evidence demonstrating a current diagnosed chronic 
disability, the claim must be denied.  38 C.F.R. § 3.303; 
Brammer v. Derwinski, 3 Vet. App. 223.  

The Board recognizes the veteran's argument that his claimed 
service connection disorders were incurred in service and 
otherwise related to service.  The veteran is competent as a 
layperson to report that on which he has personal knowledge.  
See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, 
there is no evidence of record that the veteran has 
specialized medical knowledge, thus he is not competent to 
offer medical opinion as to diagnosis, cause, or etiology of 
the claimed disorders.  See Grottveit v. Brown, 5 Vet. App. 
at 93 (1993);  Espiritu v. Derwinski , 2 Vet. App. 492, 494-
495 (1992).  

The Board also acknowledges that a VA examination was not 
provided to the veteran for his service connection claims.   
However, a VA examination was unnecessary in this case as 
there was no competent medical evidence of any disability in 
service, within many decades following service, or otherwise 
related to recognized service.  Bilateral shoulder and leg 
problems were current conditions, however, there was no 
competent medical evidence indicating that these conditions 
were incurred during recognized service or within many 
decades following service.  The veteran alleged that these 
incidents occurred during his time in Japanese detention, 
which was not recognized as POW status by VA.  In addition, 
separation examination did not show any bilateral shoulder or 
leg problems, nor were any claimed at that time.  Any nexus 
opinion concerning whether these conditions began during 
recognized service, without any evidence of such conditions 
in service, would be clearly speculative in nature.  In 
addition, there was no competent evidence showing that the 
veteran has PTSD or a stressor event during recognized 
service to warrant an examination.  Based upon the above, no 
reasonable possibility exists that an examination would aid 
in substantiating the veteran's claim.  See Duenas v. 
Principi, 18 Vet. App. 512 (2004).  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the service connection claims on 
appeal.  Thus, these claims are denied.  


ORDER

Service connection for acquired bayonet wounds to the 
shoulder and legs are denied. 

Service connection for PTSD is denied. 



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


